Affirmed and Memorandum Opinion filed October 16, 2008







Affirmed
and Memorandum Opinion filed October 16, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00325-CR
____________
 
LUCINDA MICHELLE BORRES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District
Court
Jefferson County, Texas
Trial Court Cause No.
80118
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of theft.  On February 28, 2000, the
trial court sentenced appellant to confinement for two years in the State Jail
Division of the Texas Department of Criminal Justice, but suspended the
sentence and placed appellant on community supervision for five years and
assessed a $750 fine.  Appellant=s community supervision was
subsequently extended.  On March 7, 2008, after a plea of true to the first
count in the State=s motion to revoke, the trial court revoked appellant=s community supervision and sentenced
her to confinement for two years in the State Jail Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
16, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.  
Do Not Publish C Tex. R. App. P.
47.2(b).